DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, line 2: delete the term “of_the” and replace with –of the --. 
Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Farr et al (US 2006/0192315 A1), teaches method for creating 3D solid freeform fabrication of object including spreading reactive powder on a substrate, selectively dispensing a core binder in the reactive powder to form a core material, and selectively dispensing a shell binder in the reactive powder to form a shell on the core material. However, similarly, as noted in the ISR written opinion, the Examiner also agrees that none of the documents/prior art teaches surface temperature of the thin layer compared (higher) than Tc or a preheater, laser irradiator, in combination with a controller that specifically controls a thin film former where core-shell type material is controlled as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0032006 A1 (Mizoguchi) teaches power materials and method for manufacturing coated particles used in same method for ma manufacturing three-dimensional shaped object using powder material, and three-dimensional shaping device. 
US 2018/0154437 A1 (Mark) pertaining to additive manufacturing with heat-flexed material feeding and teaches alumina-silica powder may be generated as alumina powder particles each forming an alumna core with a shell of silica …however, fails to cure the deficiency of the above prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743